Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 18-20 in the reply filed on 6/27/2022 is acknowledged. Given that Applicant did not present any arguments in the response to the restriction requirement, the Examiner is assuming that the election was made without traverse.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.

Information Disclosure Statement
The information disclosure statement filed 1/30/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, namely the following references do not have an English language translation: 2019 Sept. 12 (CN) Office Action—App. 201811463555.4; 2019 June 20 (WO) Written Opinion of the ISA—App. PCT/CN2019/088064; and 2019 June 17 (WO) International Search Report—App. PCT/CN2019/088064.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 6/27/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, namely the following references do not have an English language translation: CN1283827; CN104131210; DK3110569; DK3318332; JP2015030868; JP2015218338; JP WO2019116520; RU2001123; RU2007129747; SU406901; SU415313; SU1496637; UA122565; 2021 August 31 (JP) Office Action—App. 2020-502126; 2019 Dec. 20 (DE) Office Action—App. 11 2019 000 054.3; 2021 March 23 (JP) Office Action—App. 2020-502126; 2021 Apr. 19 (KR) Office Action—App. 10-2020-7000483; 2021 Nov. 30 (UA) Office Action—App. a 2020 01033; and 2022 Jan. 11 (DE) Office Action—App. 11 2019 000 054.3.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities: in lines 3-4: delete “8.	The slag discharging method according to claim 1, wherein a tilt angle of the steel ladle is 10-35 degrees”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 19 indicate that there is a “%” of FeO in the basic slag after converting, however it is unclear whether this “%” refers to mass%, weight%, volume%, etc. For the sake of compact prosecution, the Examiner is assuming that the “%” refers to weight% as the specification does not clarify the issue. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-8, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN104131210A, hereinafter “Zeng”) in view of Pan (CN1283827C, hereinafter “Pan”) and Miyata et al. (JP2001064713A, hereinafter “Miyata”).

The Examiner has provided machine translations of CN104131210A, CN1283827C, and JP2001064713A. The citation of the prior art in this rejection refers to these machine translations.

Regarding claims 1 and 2, Zeng teaches a process for making ultra-low phosphorous steel, where molten steel and active lime. i.e., adjusts the basicity of slag, are added together during the tapping process into a ladle, in which active lime is added in an amount of 2-4 kg/ton steel (Zeng, [0025] and [0038]). Moreover, Zeng teaches that in the converter, argon is blown from the bottom of the ladle and then subjected to further processing (Zeng, [0025]). 
The process of making ultra-low phosphorous steel of Zeng corresponds to a slag discharging method in a process of producing ultra-low phosphorus steel of the present invention. The simultaneous addition of molten steel and lime to a ladle of Zeng corresponds to adding lime along with molten steel, while pouring the molten steel into a steel ladle, so as to slag in advance and form basic slag of claim 1 of the present invention. Adding the active lime in an amount of 2-4 kg/ton steel of Zeng corresponds to wherein based on a mass of the molten steel, an addition amount of the lime is 0.5-3 kg/t of claim 2 of the present invention. Blowing argon from the bottom of the converter of Zeng corresponds to blowing argon to a bottom of the steel ladle for converting of claim 1 of the present invention. 

However, Zeng does not explicitly disclose, (a) blowing oxygen to a top of the steel ladle or (b) tilting the steel ladle so that a surface of the molten steel is close to an opening of the steel ladle and adding a carbon-containing reducing agent so that the basic slag is foamed and overflows from the opening of the steel ladle.
With respect to difference (a), Miyata teaches a method for removing phosphorus from a hot steel, where oxygen-containing gas is used for top-blowing in an amount of 0.5-2.5 Nm3/min·ton (Miyata, [0035]).
As Miyata expressly teaches, the oxygen helps to decrease the time required for the dephosphorization treatment (Miyata, [0036]).
Zeng and Miyata are analogous art as they are both drawn to a process of making low-phosphorus steel including the use of argon (Zeng, [0021]; Miyata, [0033]).  
In light of the motivation to blow oxygen to the top of the ladle as taught in Miyata above, it therefore would have been obvious to one of ordinary skill in the art to simultaneously blow oxygen from the top and argon from the bottom during the converting process of Zeng in order to decrease the time required for the dephosphorization treatment (Miyata, [0036]), and thereby arrive at the present invention.
The top blowing oxygen of Miyata corresponds to blowing oxygen to a top of the steel ladle of claim 1 of the present invention.

With respect to difference (b), Pan teaches a smelting production method for producing high-cleaning, high-carbon, chromium bearing steel, in which phosphorus is removed from the steel first and then the molten steel and slag are subjected to a slag foaming event, where the furnace body is appropriately tilted and coke powder, i.e., carbon-containing reducing agent, is sprayed to cause the slag to foam and flow out from the furnace door evenly (Pan, [0014]). 
As Pan expressly teaches, by continuous foaming the slag, can shield the molten pool from the arc nitrogen effect and fully promote the dephosphorization reaction of the slag (Pan, [0014]).
Zeng, Miyata, and Pan are analogous art as they are all drawn to a process of making low-phosphorus steel (Zeng, [0021]; Miyata, [0033]; Pan, [0012]).
In light of the motivation to tilt the furnace and add coke powder to cause a slag foaming event in order to remove the slag from the molten pool as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to tilt the ladle, add coke powder, and cause the slag to foam to remove it from the ladle after converting in Zeng in view of Miyata in order to shield the molten pool from the arc nitrogen effect and fully promote the dephosphorization reaction of the slag (Pan, [0014]), and thereby arrive at the present invention.    
Tilting the furnace and adding coke powder to cause a slag foaming event in order to remove the slag from the molten pool of Pan corresponds to tilting the steel ladle so that a surface of the molten steel is close to an opening of the steel ladle and adding a carbon-containing reducing agent so that the basic slag is foamed and overflows from the opening of the steel ladle of claim 1 of the present invention.

Regarding the oxygen supply intensity for blowing oxygen to the top of the steel ladle is 50-300 NL/(min·t), and a pressure is 0.5-2.0 MPa of claim 3, it would have been obvious to one of ordinary skill in the art to select an intensity of 50-300 NL/(min·t) and a pressure of 0.5-2.0 MPa for the process of Zeng in view of Miyata and Pan in order to control the amount of oxygen in the molten steel and slag due to routine optimization of the steel converting process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claim 4, while Zeng teaches bottom blowing argon during the converting process, Zeng does not explicitly disclose (Zeng, [0021]), wherein a pressure for blowing argon to the bottom of the steel ladle is 0.3-0.8 MPa.
With respect to the difference, Pan also teaches that the argon is blow at two different pressures, first 0.35-0.40 MPa for 25-35 minutes and then at 0.25-0.30 MPa for an additional 25-35 minutes (Pan, [0019]).
As Pan expressly teaches, if the argon blowing strength is too high, it will cause the molten steel to inhale nitrogen, hydrogen, and oxygen and if the blowing strength is too low, it is not conductive to the removal of inclusions (Pan, [0019]).
In light of the motivation to blow argon at a strength between 0.25-0.4 MPa as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to also blow the argon in Zeng at a strength of 0.25-0.4 MPa in order to prevent the inhalation of nitrogen, hydrogen, and oxygen as well as promote the removal of inclusions (Pan, [0019]), and thereby arrive at the present invention.

Regarding claims 6 and 19, Zeng also teaches that the argon is blown for 10-20 minutes and after refining, the FeO weight content in the molten steel top slag is 16-20% (Zeng, [0019] and [0025]). The converter time and FeO content of Zeng corresponds to wherein the converting is carried out for a duration of 10-30 min, and after the converting, a FeO content in the basic slag is 10%-30% of claim 6 and wherein the converting is carried out for a duration of 15-20 min, and after the converting, the FeO content in the basic slag is 15%-20% of claim 19 of the present invention. 

Regarding the steel ladle is tilted so that the surface of the molten steel is lower than the opening of the steel ladle by 50-200 mm and the tilt angle of the steel ladle is 10-35 degrees of claims 7 and 8, it would have been obvious to one of ordinary skill in the art to selectively tilt the ladle to a degree of 10-35 and so that the molten steel is lower than the opening of the steel ladle by 50-200mm during the slag foaming event of Zeng in view of Miyata and Pan in order to prevent the molten steel from leaving the ladle due to routine optimization of the slag foaming process. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Regarding claims 13 and 15, Zeng also teaches that after converting, the molten steel is refined and then subjected to a continuous casting process, i.e., ingotting (Zeng, [0056]). The refining and casting process of Zeng corresponds to comprising the slag discharging method in a process of producing ultra-low phosphorus steel according to claim 1, and refining and ingotting after slag discharge of claim 13 and wherein the ingotting comprises casting, after completing the refining, the molten steel into steel ingots or continuous casting billets of claim 15 of the present invention. 

Regarding claims 14 and 20, Zeng does not explicitly disclose, wherein the refining comprises making, after completing the slag discharge, the steel ladle return from a tilted state to an original state, adding aluminum to the molten steel, and keeping argon blowing and stirring for 2-4 min to complete deoxidation refining or wherein an addition amount of the aluminum is 0.2-0.4 kg/t.
With respect to the difference, Pan also teaches that the ladle furnace deoxidizing process adopts the compound deoxidation process of “precipitation + diffusion”, where a conventional two-step aluminum feeding method takes place, including adjusting the aluminum content to 0.045 wt.% when the molten steel reaches a specific temperature (Pan, [0021] and [0040]). 
As Pan expressly teaches, the aluminum is added in order to perform a deoxidation process on the molten steel (Pan, [0021]).
In light of the motivation to add aluminum to the refining process as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to add aluminum to the molten steel of Zeng in order to perform a deoxidation process (Pan, [0021]), and thereby arrive at the present invention. 
Regarding maintaining the argon blowing and stirring for 2-4 min to complete deoxidation refining and adding aluminum in an amount of 0.2-0.4 kg/t, it would have been obvious to one of ordinary skill in the art to continue stirring and blowing the argon for 2-4 and adding aluminum in an amount of 0.2-0.4 kg/t during the refining process of Zeng in view of Miyata and Pan in order to promote deoxidation due to routine optimization of the molten steel. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

	





Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Miyata, and Pan as applied to claim 1 above, and further in view of Kang et al. (CN107868900A, hereinafter “Kang”).
The Examiner has provided a machine translation of CN107868900A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 5 and 18, Zeng does not explicitly disclose wherein in a process of the converting, fluorite is added to adjust a viscosity of the basic slag or wherein based on the mass of the molten steel, an addition amount of the fluorite is 0.5-3 kg/t.
With respect to the difference, Kang teaches a production method of ultra-low phosphorus hydrogenated steel in which fluorite balls are added to the converting process in an amount of 2-3.5 kg/ton molten steel (Kang, [0040].
As Kang expressly teaches, the fluorite balls are added to increase the fluidity of the slag, improve the reaction efficiency, and increase the dephosphorization effect (Kang, [0040]). 
Zeng, Miyata, Pan, and Kang are analogous art as they are all drawn to a process of making low-phosphorus steel (Zeng, [0021]; Miyata, [0033]; Pan, [0012]; Kang, [0002]).
In light of the motivation to also add fluorite balls in an amount of 2-3.5 kg/ton molten steel as taught in Kang above, it therefore would have been obvious to one of ordinary skill in the art to also add fluorite balls to the converting process of Zeng in view of Miyata and Pan in order to increase the fluidity of the slag, improve the reaction efficiency, and increase the dephosphorization effect (Kang, [0040]), and thereby arrive at the present invention. 
The fluorite balls of Kang corresponds to fluorite is added to adjust a viscosity of the basic slag of claim 5 of the present invention. The amount of fluorite of Kang overlaps with the amount of claim 18 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 






Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Miyata, and Pan as applied to claim 1 above, and further in view of Nayak, Soumya Kanta et al. Use of Calcium Carbide and Alumina based Slag Conditioner Briquettes in Steelmaking at JSPL, Angul, February 2018 (hereinafter, “Nayak”).
Regarding claims 9 and 10, while Zeng in view of Miyata and Pan teaches using coke powder as the carbon-containing reducing agent in the slagging process (Pan, [0014]), Zeng, Miyata, and Pan do not explicitly disclose wherein the carbon-containing reducing agent comprises at least one of calcium carbide and a carburant or wherein the carbon-containing reducing agent contains the calcium carbide, wherein a particle size of the calcium carbide is 5-20 mm, and based on the mass of the molten steel, an addition amount of the calcium carbide is 0.3-0.7 kg/t.
With respect to the difference, Nayak teaches slag conditioners, including the use of calcium carbide in steel making where the calcium carbide has a size of 3-5 mm, and is added in an amount of 0.75-0.80 kg/ton (Nayak, Abstract, Table 1, and Table 4).
As Nayak expressly teaches, calcium carbide can be used as a deoxidizer and conditioner for converting the oxidizing slag into the reducing slag with increase in the slag basicity while maintaining the slag fluidity as well as reacting with the oxygen present as FeO and MnO, and produces carbon monoxide, which is conductive to slag formation (Nayak, “Introduction”).
 Zeng, Miyata, Pan, and Nayak are analogous art as they are all drawn to a steel making process (Zeng, [0021]; Miyata, [0033]; Pan, [0012]; Nayak, Abstract).
In light of the motivation to use calcium carbide during the refining process as taught in Nayak above, it therefore would have been obvious to one of ordinary skill in the art to use calcium carbide during the slag foaming process of Zeng in view of Miyata and Pan in order to act as a deoxidizer and conditioner for converting the oxidizing slag into the reducing slag while maintaining the slag fluidity as well as reacting with the oxygen present and producing carbon monoxide (Nayak, “Introduction”), and thereby arrive at the present invention. 
While the amount of calcium carbide of Nayak does not explicitly overlap with the amount of calcium carbide as presently claimed, the amounts are “merely close”. As set forth in MPEP 2144.05, in the case where the “claimed ranges or amounts do not overlap with the prior art but are merely close,” a prima facie case of obviousness exists, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The size of the calcium carbide particles of Nayak overlaps with the size of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 





Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng, Miyata, and Pan as applied to claim 1 above, and further in view of Wang et al. (CN 1212408C, hereinafter, “Wang”).
Regarding claims 9, 11, and 12, while Zeng in view of Miyata and Pan teaches using coke powder as the carbon-containing reducing agent in the slagging process (Pan, [0014]), Zeng, Miyata, and Pan do not explicitly disclose wherein the carbon-containing reducing agent comprises at least one of calcium carbide and a carburant,  wherein the carbon-containing reducing agent contains the carburant, wherein a particle size of the carburant is 0.5-1 mm, and based on the mass of the molten steel, an addition amount of the carburant is 0.2-0.5 kg/t, or wherein the carburant is activated carbon, and an addition amount of the activated carbon is 0.3-0.4 kg/t.
With respect to the difference, Wang teaches a recarburizer for steelmaking in which it contains a carbon-containing material, including coke, coal, graphite, pitch, petroleum coke, or electrode powder, where the carbon content is 70-100%, i.e., activated carbon, is crushed to a size of 0-6 mm, and is added to a molten steel refining process (Wang, [0014] and [0018-0019]).
As Wang expressly teaches, the use of carbon in the recarburizer can save the amount of separate deoxidizer needed, due to it having deoxidizing effects (Wang, [0010]).
 Zeng, Miyata, Pan, and Wang are analogous art as they are all drawn to a steel making process (Zeng, [0021]; Miyata, [0033]; Pan, [0012]; Wang, [0002]).
In light of the motivation to use 100% carbon during the refining process as taught in Wang above, it therefore would have been obvious to one of ordinary skill in the art to use carbon during the slag foaming process of Zeng in view of Miyata and Pan in order to act as a deoxidizer and reduce the amount of separate deoxidizer needed (Wang, [0010]), and thereby arrive at the present invention. 

Regarding adding the carburant/activated carbon in an amount of 0.2-0.5 kg/t or 0.3-0.4 kg/t, it would have been obvious to one of ordinary skill in the art to add the carburant in an amount of 0.2-0.5 kg/t during the refining process of Zeng in view of Miyata and Pan in order to promote deoxidation due to routine optimization of the molten steel. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

The size of the calcium carbide particles of Wang overlaps with the size of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738